11-5138-cr
U.S. v. Betts

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
19th day of June, two thousand thirteen.

Present:
         ROBERT A. KATZMANN,
         BARRINGTON D. PARKER, JR.,
                     Circuit Judges,
         WILLIAM F. KUNTZ, II,
                     District Judge.*
________________________________________________

UNITED STATES OF AMERICA,

                  Appellee,

                  v.                                                    No. 11-5138-cr

WALIEK BETTS, aka Leek, aka Sealed Defendant #6,

                  Defendant-Appellant,

CORY EDWARDS, aka Wiggles, aka Sealed
Defendant #1 et al.

               Defendants.
_______________________________________________


       *
          The Honorable William F. Kuntz, II, of the United States District Court for the Eastern
District of New York, sitting by designation.
For Appellee:                             PAUL D. SILVER (John M. Katko, on the brief),
                                          Assistant United States Attorneys, for Richard S.
                                          Hartunian, United States Attorney for the Northern
                                          District of New York, Albany, NY

For Defendants-Appellant:                 JAMES P. EGAN (Lisa A. Peebles, on the brief), Federal
                                          Public Defender’s Office, Syracuse, NY


      Appeal from the United States District Court for the Northen District of New York
(Mordue, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Defendant-Appellant Waliek Betts appeals from an order of the United States District

Court for the Northen District of New York (Mordue, J.) dated November 16, 2011. In that

order, the district court refused to reduce Betts’s sentence under 18 U.S.C. § 3582(c)(2) to a term

of imprisonment that fell below his amended guideline range. We affirm for the reasons set forth

in United States v. Clifton Stith, 11-4933-cr (2d Cir. May 30, 2013).

       We have considered the Defendant-Appellant’s remaining arguments and find them to be

without merit. For the reasons stated herein, the judgment of the district court is AFFIRMED.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, CLERK




                                                 2